Exhibit 10(g)

 

2020 LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT

 

Participant:

 

Date of Grant:

June 12, 2020

Target Cash Amount:

 

Maximum Cash Amount:

 

 

1.     Grant of LTIP Award. For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the Long-Term Incentive Program award opportunity (the
"Award") listed above to the Participant, on the terms and conditions
hereinafter set forth. The Award granted hereunder is made as a standalone
award, separate and apart from, and outside of, the 2020 Company Stock Incentive
Plan (the "Plan"), and shall not constitute an Award granted under or pursuant
to that Plan. Notwithstanding the foregoing, the terms, conditions and
definitions set forth in the Plan and the 2020 Long-Term Incentive Program
adopted in connection with the Plan (the "LTIP"), which Plan and LTIP, as
amended from time to time, shall apply to the Award as though the Award had been
granted under the Plan (including but not limited to the adjustment provision
contained in the Plan), and the Award shall be subject to such terms, conditions
and definitions which are hereby incorporated herein by reference and made a
part hereof. Notwithstanding the foregoing, the Award shall not be counted for
purposes of calculating the aggregate number of shares that may be issued or
transferred pursuant to awards under the Plan or for purposes of calculating the
award limitations under the Plan (including pursuant to Section 3 of the Plan).
The Award represents an unfunded, unsecured right of the Participant to receive
cash payments on the date(s) specified under the LTIP, subject to the
performance and time vesting conditions set forth thereunder. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan or the
LTIP, as applicable. A copy of the LTIP is attached hereto as Exhibit A.

 

2.     Amount of Award; Vesting and Timing of Payments. The target amount of the
Award listed above represents the amount of cash that the Participant will be
eligible to receive if the performance levels achieved during the Performance
Period correspond to a payout level of 100% of target under the terms of the
LTIP, assuming the time vesting requirements set forth under the LTIP are also
met. The actual amount of cash payable in respect of the Award may be more or
less than the targeted amount, and the amounts (if any) that become payable
under the Award will be paid to the Participant at such times and subject to
such performance and time vesting conditions as set forth under the LTIP.

 

3.     No Right to Continued Employment. Neither the Plan, the LTIP nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant, free from any liability or any claim under the Plan, the LTIP or
this Agreement, except as otherwise expressly provided herein.

 

4.     No Acquired Rights. The Participant acknowledges and accepts that the
Board and the Committee have the power to amend or terminate the Plan and the
LTIP, to the extent permitted thereunder, at any time and that the granting of
this Award to the Participant is entirely at the discretion of the Committee and
does not obligate the Company or any of its Affiliates to offer such
participation in the future (whether on the same or different terms). The
Participant further acknowledges and accepts that this Award is not to be
considered part of any normal or expected compensation and that the termination
of the Participant's employment under any circumstances whatsoever will give the
Participant no claim or right of action against the Company or its Affiliates in
respect of any loss of rights under this Agreement, the Plan or the LTIP that
may arise as a result of such termination of employment.

 

5.     Transferability. This Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 5 shall be void and unenforceable
against the Company or any Affiliate.

 

6.     Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer of cash due under this Agreement, or
from any compensation or other amount owing to the Participant, applicable
withholding taxes with respect to any transfer under this Agreement, and to take
such action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant's employment with the Company terminates prior to the payment or
transfer of all of the cash under this Agreement, the payment of any applicable
withholding taxes with respect to any further payments of cash under this Award
shall be made solely through withholding of cash otherwise payable under this
Agreement in amounts equal to the statutory minimum withholding liability.

 

7.     Non-Solicitation Covenants.

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

(ii)     solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

(iii)     directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 7 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

9.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

10.     Plan and LTIP. By entering into this Agreement, the Participant agrees
and acknowledges that a copy of the Plan and the LTIP has been made available to
the Participant. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan or LTIP, the applicable
terms and provisions of the Plan and LTIP will govern and prevail.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

12.     409A. Notwithstanding any other provisions of this Agreement, the Plan
or the LTIP, this Award shall not be deferred, accelerated, extended, paid out
or modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of cash under this Agreement may not be made at the time
contemplated hereunder without causing the Participant to be subject to taxation
under Section 409A of the Code (including due to the Participant’s status as a
"specified employee" within the meaning of Section 409A of the Code), the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

HOVNANIAN ENTERPRISES, INC.

 

By:

               

PARTICIPANT

             

By:

       

 

 

1. Purpose

The purpose of the 2020 Long-Term Incentive Program ("LTIP") is to aid the
Company in retaining key employees and to motivate them to exert their best
efforts on behalf of the Company. The LTIP has been adopted pursuant to the
terms of the 2020 Hovnanian Enterprises, Inc. Stock Incentive Plan (the "2020
Plan") and is intended to incentivize achievement of certain Pre-tax Profit
goals and certain Adjusted EBIT Return on Inventory goals. Capitalized terms
used herein without definition have the meanings assigned to such terms under
the 2020 Plan.

 

2. Participants

The Compensation Committee will designate the Participants who will be granted
incentive awards under the LTIP, with the first such awards to be granted on or
about June 12, 2020 (the "Initial Grant Date"). Additional Associates may be
eligible to participate at the discretion of the Compensation Committee or at
the discretion of the Company’s Chief Executive Officer (to the extent that the
Compensation Committee has delegated granting authority to the Chief Executive
Officer). The awards for Participants who are selected by the Compensation
Committee to participate after the Initial Grant Date will be determined based
on actual performance for the full Performance Period (as defined below) and
will be prorated based on the number of full months of eligible service
completed during the thirty-six (36) month Performance Period, subject to the
vesting requirements outlined below in section 6.

 

3. Performance Period

The LTIP "Performance Period" commenced on November 1, 2019 and will end on
October 31, 2022.

 

4. Details

Each Participant will be eligible to receive an award based on the achievement
of certain cumulative Pre-tax Profit levels in fiscal years 2020 through 2022,
and certain Average Adjusted EBIT Return on Inventory levels for fiscal years
2020, 2021 and 2022.

 

For purposes of the LTIP, "Pre-tax Profit" is defined as income (loss) before
income tax expense and before income (loss) from unconsolidated joint ventures
as reflected on the Company's audited financial statements plus income (loss)
before income tax expense for the Company's unconsolidated joint ventures as
reflected on their respective financial statements for the thirty-six month
period ending October 31, 2022, excluding the impact of any items deemed by the
Committee to be unusual or nonrecurring items and excluding losses from land
impairments and gains or losses from debt repurchases/debt retirement such as
call premiums and related issuance costs. "Average Adjusted EBIT Return on
Inventory" is defined as the average of the quotients resulting from dividing
(A) Adjusted EBIT by (B) Average Inventory for each of fiscal years 2020, 2021
and 2022. "Adjusted EBIT" is determined from the Company’s audited financial
statements, excluding the impact of any items deemed by the Committee to be
unusual or nonrecurring items and excluding losses from land impairments and
gains or losses from debt repurchases/debt retirement such as call premiums and
related issuance costs. "Average Inventory" equals the average of the ending
inventory balances from the Company’s audited balance sheet, excluding
capitalized interest and consolidated inventory not owned, for each of the five
consecutive fiscal quarters ending with the last quarter of the fiscal year.

 

The following table illustrates the percent of the target award that can be
achieved at each performance level. Awards will be interpolated between
performance levels but will not be extrapolated above the maximum performance
levels listed below.

 

   

Average Adjusted EBIT Return on Inventory for FY 2020, FY 2021 and FY 2022

   

10.50%

or less

12.00%

13.50%

15.00%

16.50%

18.00%

19.50%

or more

Cumulative Pre-tax Profit

for FY 2020 through FY 2022 

(in millions)

$100 or more

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

225%
of target award

250%
of target award

 

$75

75%
of target award

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

225%
of target award

 

$50

50%
of target award

75%
of target award

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

 

$25

0%
of target award

15%
of target award

30%
of target award

45%
of target award

60%
of target award

75%
of target award

90%
of target award

 

Less than $25

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

 

 

 

5. Examples

 

a.

If cumulative Pre-tax Profit for fiscal years 2020 through 2022 is $50 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2020, 2021 and
2022 is 13.50%, a Participant would achieve an award equal to one hundred
percent (100%) of the target award, subject to the vesting requirements in
section 6.

 

 

b.

If cumulative Pre-tax Profit for fiscal years 2020 through 2022 is $95 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2020, 2021 and
2022 is 14.40%, the Participant would achieve an award equal to one hundred and
sixty percent (160%) of the target award (calculated by linear interpolation
from the performance goals listed on the chart), subject to the vesting
requirements in section 6.

 

 

c.

If cumulative Pre-tax Profit for fiscal years 2020 through 2022 is $25 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2020, 2021 and
2022 is 12.00%, a Participant would achieve an award equal to fifteen percent
(15%) of the target award, subject to the vesting requirements in section 6.

 

6. Payout Method and Conditions For Earning Award

The award is denominated one-hundred percent (100%) in cash.

 

 

a.

Except as provided in Section 6(b) – (e) below, as a condition of earning each
portion of the award, Participants must be employed through the vesting dates
outlined below. The vesting percentages relate to the award value as of
10/31/2022.

 

 

i.

Sixty percent (60%) of the award will become vested on 10/31/2022 and payable in
January 2023

 

 

ii.

Twenty percent (20%) of the award will become vested on 10/31/2023 and payable
in January 2024

 

 

iii.

Twenty percent (20%) of the award will become vested on 10/31/2024 and payable
in January 2025

 

Suppose an original Participant’s target award is $120,000.00. Under this
example, if the Participant earns one hundred and fifty percent (150%) of the
target award, based on actual performance achievement, subject to the vesting
requirements in this section 6, the Participant will be eligible to receive a
cash award of $180,000.00 ($120,000.00 target cash award x 150%).

 

Per the vesting schedule, the award vests sixty percent (60%) on 10/31/2022,
twenty percent (20%) on 10/31/2023 and twenty percent (20%) on 10/31/2024. Sixty
percent (60%) of the total award value as of 10/31/2022 is $108,000.00
($180,000.00 x 60%), so that amount will vest on 10/31/2022 and be paid in
January 2023.

 

On 10/31/2023, an additional twenty percent (20%) of the total award value as of
10/31/2022, or $36,000.00 ($180,000.00 x 20%), is scheduled to vest and be paid
in January 2024.

 

On 10/31/2024, the final remaining $36,000.00 portion of the award is scheduled
to vest and be paid in January 2025.

 

 

b.

In the event a Participant ceases to be employed by the Company due to death
prior to the end of the Performance Period, the Participant’s beneficiary will
be eligible for a prorata award payable in January 2023. The award will be
determined based on actual performance for the full Performance Period and will
be prorated based on the number of full months of eligible service completed
during the thirty-six (36) month Performance Period. In the event a Participant
ceases to be employed by the Company due to death following the end of the
Performance Period, the Participant’s beneficiary will be eligible to receive
any unpaid, earned portion of the award within seventy-five (75) days.

 

 

c.

In the event a Participant ceases to be employed by the Company due to
Disability prior to the end of the Performance Period, the Participant will be
eligible to receive a prorata award on the scheduled payout dates. The award
will be determined based on actual performance for the full Performance Period
and will be prorated based on the number of full months of eligible service
completed during the thirty-six (36) month Performance Period. In the event a
Participant ceases to be employed by the Company due to Disability following the
end of the Performance Period, the Participant will be eligible to receive any
unpaid, earned portions of the award on the scheduled payout dates as if there
was no termination of employment.

 

 

 

 

 

d.

In the event a Participant ceases to be employed by the Company due to
"Retirement" prior to the end of the Performance Period, but only if the
Participant is employed for at least one-third of the Performance Period, the
Participant will be eligible to receive a prorata award on the scheduled payout
dates. The award will be determined based on actual performance for the full
Performance Period and will be prorated based on the number of full months of
eligible service completed during the thirty-six (36) month Performance Period.
In the event a Participant ceases to be employed by the Company due to
"Retirement" following the end of the Performance Period, the Participant will
be eligible to receive any unpaid, earned portions of the award on the scheduled
payout dates as if there was no termination of employment. "Retirement" shall
mean termination of employment on or after age 60, or on or after age 58 with at
least 15 years of "Service" to the Company and its Subsidiaries immediately
preceding such termination of employment. For this purpose, "Service" means the
period of employment immediately preceding Retirement, plus any prior periods of
employment with the Company and its Subsidiaries of one or more years' duration,
unless they were succeeded by a period of non-employment with the Company and
its Subsidiaries of more than three years' duration.

 

 

e.

If a Change in Control occurs while awards remain outstanding under the LTIP,
then (x) if such Change in Control occurs prior to October 31, 2022 any
outstanding awards will be deemed earned at target level performance and (y) all
earned awards (including any earned pursuant to the preceding clause (x)) will
remain eligible to vest on the scheduled vesting dates subject to meeting the
employment requirements described above; provided, however, that (i) in the
event the Participant is involuntarily terminated without Cause or the
Participant terminates employment for Good Reason, in either case, within two
years following the Change in Control, then the remaining portion of such
Participant’s earned award shall become fully vested and immediately payable to
the Participant; (ii) in the event the Participant terminates employment due to
Retirement or Disability within two years following the Change in Control, then
the Participant’s earned award (as determined under Section 6(c) or (d) above))
shall become immediately payable to the Participant; (iii) in the event that the
surviving corporation following the Change in Control is not publicly traded,
then the outstanding awards shall be deemed fully vested as of the Change in
Control date and, to the extent permissible under Section 409A of the Code and
the regulations thereunder (including, without limitation, the plan termination
rules thereunder), shall be immediately payable following the Change in Control;
and (iv) amounts payable upon or following a Change in Control will be subject
to delay in payments to the extent necessary to avoid subjecting the Participant
to additional or accelerated taxes under Section 409A of the Code.

 

For purposes of the LTIP, "Cause" shall mean the occurrence of any of the
following: (a) the willful and continued failure of the Participant to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Participant by the Company, which specifically identifies the
manner in which the Company believes the Participant has not substantially
performed his or her duties; (b) dishonesty in the performance of the
Participant's duties with the Company; (c) the Participant's conviction of, or
plea of guilty or nolo contendere to, a crime under the laws of the United
States or any state thereof constituting a felony or a misdemeanor involving
moral turpitude; (d) the Participant's willful malfeasance or willful misconduct
in connection with the Participant's duties with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its affiliates; or (e) the Participant's breach of the provisions
of Section 10 of the award agreement governing the LTIP award.

 

For purposes of the LTIP, "Good Reason" shall mean the occurrence of any of the
following, without the Participant's express written consent: (a) any material
diminution in the Participant's duties, titles or responsibilities with the
Company from those in effect immediately prior to a Change in Control or (b) any
reduction in the Participant's annual base salary or any material reduction in
the Participant's annual bonus opportunity, annual equity awards or Long-Term
Incentive Program awards from the Participant's annual base salary or annual
bonus opportunity, annual equity awards or Long-Term Incentive Program awards in
effect immediately prior to a Change in Control. Notwithstanding the foregoing,
no event shall constitute Good Reason unless the Participant provides the
Company with written notice of such event within 60 days after the occurrence
thereof and the Company fails to cure or resolve the behavior otherwise
constituting Good Reason within 30 days of its receipt of such notice.

 

 

 

 

 

 

 

7.

Non-Solicitation Covenants

 

 

a.

Each Participant shall be required as a condition to receiving the award to
acknowledge and agree that, during the Participant's employment with the Company
and its Affiliates and upon the Participant's termination of employment with the
Company and its Affiliates for any reason, for a period commencing on the
termination of such employment and ending on the second anniversary of such
termination, the Participant shall not, whether on Participant's own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization whatsoever, directly or indirectly:

 

 

i.

solicit any employee of the Company or its Affiliates with whom the Participant
had any contact during the last two years of the Participant's employment, or
who worked in the same business segment or division as the Participant during
that period to terminate employment with the Company or its Affiliates;

 

 

ii.

solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

 

iii.

directly or indirectly, solicit to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates.

 

 

b.

It shall be expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this LTIP is an
unenforceable restriction against the Participant, the provisions of this LTIP
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this LTIP is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8.

Specific Performance

Each Participant shall acknowledge and agree that the Company's remedies at law
for a breach or threatened breach of any of the provisions of Section 7 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, the Participant shall
agree that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
LTIP and obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

9.

Amendments

The Committee may amend, alter or discontinue the LTIP at any time, provided
that no such amendment, alteration or discontinuation shall be made that would
materially adversely affect the rights of a Participant with respect to a
previously granted award hereunder without such Participant’s consent.

 

 